DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2003/0124292 to Unterreiter (“Unterreiter”) in view of U.S. Publication No. 2010/0227103 to Hohmann, Jr. (“Hohmann”).
Regarding claim 6, Unterreiter in Fig. 1b discloses an underlayment assembly for roofing application comprising: a base substrate 1 extending along a longitudinal direction, wherein the base substrate comprises a first edge portion extending along the longitudinal direction, a second edge portion apart from the first edge portion and extending the longitudinal direction, and a middle portion interposed between the first edge portion and the second edge portion, wherein the base substrate further comprises a top surface and a bottom surface facing away from the top surface; a first adhesive layer 2 formed over the bottom surface of the first edge portion; and a second adhesive layer 2 formed over the bottom surface of the second edge portion; -5-Application No.: 16/820466wherein the first adhesive layer 2 and the second adhesive layer 2 contact and are adhered to the bottom surface of the base substrate; and wherein each of the first adhesive layer and the second adhesive layer has a thickness ranging from 4 mils and 8 mils. (par 0060 discloses a range of tenths of a millimeter which is 0.1 mm – 0.9 mm and is within the range of  4-8 mils which is equivalent to 0.01-0.2mm). 
Unterreiter does not disclose that the base substrate is formed of at least one of a fiberglass-based modified asphalt material, a styrene butadiene styrene (SBS) modified asphalt material, an asphalt saturated felt and an asphalt saturated recycle paper material, and wherein each of the first adhesive layer and the second adhesive layer comprises acrylic and adhesive material.
Hohmann discloses an underlayment assembly wherein a base is formed of an asphalt saturated felt (par 0014) and wherein each of the first adhesive layer and the second adhesive layer comprises acrylic and adhesive material (claim 5). It would have been obvious to one having ordinary skill in the art at the time of invention to use asphalt saturated felt for the base and acrylic adhesive for the first and second adhesive layers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unterreiter in view of Hohmann as applied to claim 6 above, and further in view of Publication No. 2016/0153193 to McGraw et al. (“McGraw”).
Regarding claims 7 and 8 , Unterreiter in view of Hohmann discloses a first polymeric liner 3 formed over the first adhesive layer 2 and covering the first adhesive layer, and a second polymeric liner 3 formed over the second adhesive layer and covering the second adhesive layer, but does not disclose that wherein the first polymeric liner includes a first grip portion extending further from the first edge portion of the base substrate such that the first grip portion does not overlap the base substrate or the first polymeric liner when viewed over the underlayment assembly and the second polymeric liner includes a second grip portion extending further from the second edge portion of the base substrate such that the second grip portion does not overlap the base substrate or the second polymeric liner viewed over the underlayment assembly.
McGraw discloses an underlayment assembly wherein a first polymeric liner 708 includes a first grip portion extending further from the first edge portion of the base substrate such that the first grip portion does not overlap the base substrate or the first polymeric liner when viewed over the underlayment assembly and a second polymeric liner 710 includes a second grip portion extending further from the second edge portion of the base substrate such that the second grip portion does not overlap the base substrate or the second polymeric liner viewed over the underlayment assembly. Fig. 7 shows liners 708, 710 extending beyond edges of a base 702 to facilitate removal of the liners by an installer (par 0052). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Unterreiter to have the first polymeric liner includes a first grip portion extending further from the first edge portion of the base substrate such that the first grip portion does not overlap the base substrate or the first polymeric liner when viewed over the underlayment assembly and the second polymeric liner includes a second grip portion extending further from the second edge portion of the base substrate such that the second grip portion does not overlap the base substrate or the second polymeric liner viewed over the underlayment assembly as taught by McGraw to provide the predictable result of facilitating removal of the liners by an installer.
	
Allowable Subject Matter
Claims 1-5 and 9-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-5 and 9-13 are allowable for the reasons set forth on pages 9-12 of applicant’s remarks dated 04/12/2022.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633